Citation Nr: 1244242	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-34 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the Veteran's net worth precludes receipt of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran had active service from February 1943 to December 1945.  He died on March [redacted], 2010.  The appellant is the Veteran's surviving spouse and has been substituted for the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  As of July 1, 2008, the Veteran and the appellant had $82,515.00 in a joint annuity, with total monthly income of approximately $2,988.90.

2.  The Veteran and the appellant's living expenses, to include nursing home payments, totaled approximately $3,815.80 per month.


CONCLUSION OF LAW

The Veteran's net worth precludes the payment of nonservice-connected pension benefits.  38 U.S.C.A. § 1522 (West 2002); 38 C.F.R. §§ 3.274, 3.275 (2012)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts of this case are not in dispute; resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations used in determining entitlement to nonservice-connected pension benefits.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

In substitution for the Veteran, the appellant seeks an award of nonservice-connected pension benefits, which was denied due to excessive net worth.  She contends that their net worth was not excessive in that the annuity that they had was expected to be drawn down rapidly given their annual medical expenses.  

Pension is a monthly or other periodic payment made by VA to a veteran because of service, age, or nonservice-connected disability, or to a surviving spouse or child of a veteran of a period of war because of the nonservice-connected death of the veteran. See 38 U.S.C.A. §§ 1521, 1541.  The amount of pension actually received is the difference between the recipient's countable income and the maximum annual rate permitted by VA given the recipient's circumstances.  Pension is not payable if the recipient's countable annual income exceeds the maximum limitation given the recipient's circumstances as set forth in the legislation.  See generally 38 U.S.C.A. §§ 101, 1501 et seq.  Pension shall be denied or discontinued when the net worth of the veteran, and of the veteran's spouse, are such that, under all the circumstances, including consideration of annual income, it is reasonable that some part of the corpus of the net worth be consumed for the veteran's maintenance.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274(a).  The term "net worth" means the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant, except the claimant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the claimant's reasonable mode of life.  38 C.F.R. §§ 3.263(b), 3.275(b).

In determining whether net worth should be used for the veteran's maintenance, factors to be considered include:  whether the funds can be readily converted into cash at no substantial sacrifice; life expectancy; the number of dependents; and the potential rate of depletion, including spending due to unusual medical expenses.  38 C.F.R. § 3.275(d).  What constitutes excessive net worth is a question of fact for resolution after consideration of the facts and circumstances in each case.  See Veterans Benefits Administration Adjudication Procedure Manual M21-1MR, Part V, subpart i, Chapter 3, Section A.1.d.  When the totality of the circumstances indicates that the corpus of a veteran's estate is large enough that it would be reasonable to consume a part of the corpus for his maintenance, the law provides that pension benefits should not be paid.  38 U.S.C.A. § 1522; 38 C.F.R. § 3.274(a).

Net worth is an eligibility factor which must be considered prior to the award, or prior to the continuance of an award, of a VA nonservice-connected pension.  Persons who possess a certain level of financial resources may not be awarded such pensions.  There are no precise guidelines, however, that establish what amount of net worth would preclude the payment of a VA pension.  The standard is reasonableness.

The June 2009 Corpus of Estate Determination listed the Veteran and appellant's only asset as a Joint Annuity in the amount of $82,515.00.  The Corpus of Estate Determination also listed monthly income from Social Security for the Veteran in the amount of $1,595.40 and for the appellant in the amount of $801.40.  Additional income from pensions was listed for the Veteran in the amount of $558.00 and for the appellant in the amount of $34.10.  Their total monthly income, therefore, was $2,988.90.  Their total monthly expenses were $3,815.80, which was essentially all medical expenses, including the cost of the Veteran's assisted living expenses, medical co-pays, prescription medication expenses, private medical insurance premiums, and Medicare premiums.  The Veteran's age was noted to be 85, and the appellant's was 78.

This Determination concluded that, although the monthly expenses exceeded monthly income by $827.00, if VA pension were granted, the Veteran's monthly income would be greater than his expenses.  The conclusion was that, based on life expectancy of the Veteran and the amount of monthly expenses versus monthly income, the Net Worth should be spent down prior to granting VA benefits.  

In addition, a field examination was conducted in June 2009.  The examiner noted that, in addition to income from Social Security and pensions, the Veteran had a VA nonservice-connected pension in the amount of $1,842.00 (with a withheld retroactive payment pending in the amount of $11,052.00).  Thus, the examiner stated that, as of June 2009, the Veteran and appellant's monthly income was $4, 637.00.  He commented that they had a joint bank account with a balance of $6,779.68 as of June 8, 2009.  He also noted that there was a reverse mortgage account with a balance of $1,300.07 as of April 16, 2009. The line of credit on the reverse mortgage was $290,000.00, and the appellant writes a check monthly for $3,600.00 to the assisted living facility in which the Veteran was residing from this account.  Finally, there was a third joint bank account with a balance of $187.33 as of May 31, 2009.  The examiner noted that their total monthly expenses were $4,298.74, which included the $3,600.00 paid to the Veteran's assisted living facility and insurance payments of $98 for both the Veteran and appellant.  The examiner noted that there had been a disparity of $1,503.74 between income and expenses that was made up from the reverse mortgage; however, once VA benefits begin, there would be no disparity, and $338.26 left over after expenses.  It was noted that the retroactive payment of VA benefits of $11,052.00 would go into one of the joint accounts and would be used either for the Veteran's care or to grow his estate.  In addition, once VA monthly benefits began, there would be $338.26 leftover, which would appear to allow savings to begin and accrue.

Updated financial information provided in February 2010 indicates that the joint annuity's balance had been reduced to $77,663.54.  Monthly income from Social Security was the same as previously reported according to a Social Security Administration inquiry, although the Board notes that the appellant reported slightly lower amounts on the Financial Status Report ($1,499.00 for the Veteran and $705.00 for the appellant).  Additional income from pensions was also the same as previously reported according to the appellant.  The Board finds, therefore, that their total monthly income remained $2,988.90.  The appellant listed their total annual medical expenses as $30,050.38 for the period of July 2009 to February 2010, which is $3,756.30 monthly, which represent essentially all medical expenses including the cost of the Veteran's assisted living expenses, medical co-pays, prescription medication expenses, private medical insurance premiums, and Medicare premiums.  

Taking these updated financial figures into consideration, the Veteran and appellant had monthly income of $2,988.90, and expenses of $3,756.30.  Thus, their expenses continued to exceed their income by $767.40.  Furthermore, they continued to have over $77,000.00 in the joint annuity in which to draw from for the Veteran's care.

In view of the size of the Veteran's and appellant's financial assets, the Board concludes that some part could be utilized for the purpose of the living costs of the Veteran, including any necessary medical expenses.  The Board notes that the joint annuity is the result of a reverse mortgage the purpose of which was to assist in paying for the Veteran's care.  Should VA actually pay the Veteran pension benefits, the Veteran and appellant would be in receipt of income over and above their monthly expenses and still retain access to the joint annuity/reverse mortgage funds.  Accordingly, under the circumstances, the Board concludes that the net worth of the Veteran and appellant was excessive for purposes of entitlement to nonservice-connected pension benefits as of July 2008.

The Board recognizes that the Veteran served his country faithfully during World War II, sought no benefits from VA in all the years after service, and only filed his claim for a nonservice-connected pension upon moving to an assisted living facility. However, it is inconsistent with the intent of the pension program to allow a claimant, as here, to collect a pension while simultaneously retaining a sizeable estate.  The purpose of the pension program is to aid veterans and their dependents who are unable to provide themselves the basic necessities. The law makes it clear that the award of a nonservice-connected pension, unlike many other VA benefits, is contingent upon the claimant meeting certain financial requirements.  38 U.S.C.A. § 1522.  Based on the information provided, in the current appeal, those requirements have not been met; the Veteran's financial assets were sufficient to meet his basic needs for the foreseeable future from July 2008.  In fact, the Veteran's life expectancy was much shorter than expected and thus the joint annuity was not drawn down as much as would have been expected had the Veteran lived longer leaving the appellant with a sizable estate (the balance as of February 2, 2010 being $77,663.54).

Despite the above, the Board acknowledges that a veteran is not expected to exhaust completely his assets for the purpose of establishing entitlement to nonservice-connected pension benefits.  However, because of the current demonstrated net worth, the Board finds that it is reasonable to expect that some portion of the Veteran's assets should be consumed to defray the costs of his maintenance, which was in fact the whole purpose for the joint annuity resulting from the reverse mortgage.  Accordingly, the Board concludes that, at this time, the Veteran and appellant's net worth is a bar to receipt of VA pension benefits.  38 U.S.C.A. § 1522; 38 C.F.R. §§ 3.274, 3.275.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The Veteran's net worth is a bar to the receipt of nonservice-connected pension benefits.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


